        Case 19-36767 Document 242-1 Filed in TXSB on 04/01/21 Page 1 of 2




                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

                                §
    In re:                      §                                       Chapter 11
                                §
    NEWSCO INTERNATIONAL ENERGY §                                       Case No. 19-36767 (DRJ)
    SERVICES USA INC.,          §
               Debtor.          §

                           Chapter 11 Fee Application Summary
          Second and Final Application for Compensation of Clark Hill Strasburger

Name of Applicant:                                             Clark Hill Strasburger
Applicant’s Role in Case:                                      Counsel to Debtor
Date Order of Employment Signed:                               01/10/20 [Docket No. 54]
                                                               Beginning of             End of Period
                                                               Period
Time period covered by this Application:                             12/04/2019             2/28/2021
Time period(s) covered by prior Applications:                        12/04/2019             02/28/2020
Total amounts awarded in all prior Applications:                                               $209,771.65
Total fees requested in this Application:                                                     $482,525.501
Total professional fees requested in this Application:                                         $414,640.50
Total actual professional hours covered by this Application:                                        719.44
Average hourly rate for professionals:                                                             $576.34
Total paraprofessional fees requested in this Application:                                      $67,885.00
Total actual paraprofessional hours covered by this Application:                                        226.0
Average hourly rate for paraprofessionals:                                                         $300.37
Reimbursable expenses sought in this application:                                                 $9,338.34
Total to be Paid to Priority Unsecured Creditors:                                              $481,744.01
Anticipated % Dividend to Priority Unsecured Creditors:                                                 100%
Total to be Paid to General Unsecured Creditors:                                               $271,118.94
Anticipated % Dividend to General Unsecured Creditors:                                                    5%
Date of Confirmation Hearing:                                                                   12/22/2020

1 Plus an additional amount of $3,900.00 for preparation of the Final Application.

ClarkHill\J1452\397071\260260052.v2-3/24/21
        Case 19-36767 Document 242-1 Filed in TXSB on 04/01/21 Page 2 of 2




Indicate whether plan has been confirmed:                       Yes (Dkt. No. 232)




ClarkHill\J1452\397071\260260052.v2-3/24/21
